DETAILED ACTION
This action is in response to the claims filed 22 March 2019 for application 16/362,057 filed 22 March 2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-9, 18-19 are objected to because of the following informalities:
Claim 8, line 6, “and” should be added to end of line
Claim 9, line 4, “and” should be removed from end of line
Claim 9, line 6, “; and” should be added to end of line
Claim 18, line 6, “and” should be added to end of line
Claim 19, line 5, “and” should be removed from end of line
Claim 19, line 7, “; and” should be added to end of line
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10-17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,275,848 (Appl. No. 16/361,966). Although the claims at issue are not identical, they are not patentably distinct from each other because, as noted in the table below, claims 1-7, 10-17, 20 of the instant application have similar limitations as recited in Application No. 16/361,966 (claims 1-7) with the exception of the embodiment of the claims (i.e., method and system) and additional limitations included in Application No. 16/361,966.

Instant Application
U.S. Pat. No. 11,275,848 (Appl. No. 16/361,966)
Claim 1
Claim 1
A computer-implemented method comprising:
A computer-implemented method comprising:
receiving, from a first data source, first encrypted input data;
receiving, at a second system from the first data source, first encrypted input data ...
receiving, from the first data source, first encrypted noise data;
receiving, from the first data source, first encrypted noise data ...
receiving, from a second data source, second encrypted input data;
receiving, at the second system from the second data source, second encrypted input data ...
receiving, from the second data source, second encrypted noise data;
receiving, from the second data source, second encrypted noise data ...
generating encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data; and
generating, by the second system, encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data ...
generating summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data.
generating, by the first system, first summation data by decrypting, based at least in part on the encryption key data, the encrypted summation data; and generating second summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the first summation data.





Claim 2
Claim 2
wherein generating the encrypted summation data comprises using a multiplication operator on the first encrypted input data and the second encrypted input data.
wherein generating the encrypted summation data comprises using a multiplication operator on the first encrypted input data and the second encrypted input data.
Claim 3
Claim 3
receiving, from a device associated with a model provider, a neural-network model;
receiving, from a device associated with a model provider, a neural-network model;
determining, based at least in part on the summation data, an output of the neural-network model; and
determining, based at least in part on the first summation data, an output of the neural-network model; and
determining, using a gradient descent algorithm, at least one updated weight of the neural-network model.
determining, using a gradient descent algorithm, an updated weight of the neural-network model.
Claim 4
Claim 4
determining a performance metric based at least in part on comparing the output to an expected output;
determining a performance metric based at least in part on comparing the output to an expected output;
determining that the performance metric satisfies a quality threshold; and
determining that the performance metric is greater than a quality threshold; and
based at least in part on determining that the performance metric satisfies the quality threshold, sending, to a device associated with a model user, the at least one updated weight.
based at least in part on determining that the performance metric is greater than the quality threshold, sending, to a model user, the updated weight.
Claim 5
Claim 5
generating a random number, wherein determining the output of the neural-network model is based at least in part on the random number; and
generating a random number, wherein determining the output of the neural-network model is based at least in part on the random number; and
based at least in part on determining that the performance metric satisfies the quality threshold, sending, to the device associated with the model user, the random number.
based at least in part on determining that the performance metric is greater than the quality threshold, sending, to a device associated with a model user, the random number.
Claim 6
Claim 6
determining that unencrypted input data corresponds to a fixed-point value;
determining that unencrypted input data corresponds to a fixed-point value;

determining a number of decimal places of the fixed-point value;
determining a block size corresponding to a size of a portion of the unencrypted input data;
determining a block size corresponding to a size of a portion of the unencrypted input data;
sending, to the first data source and the second data source, an indicator of the number of decimal places; and
sending, to the first data source and the second data source, the number of decimal places; and
sending, to the first data source and the second data source, an indicator of the block size.
sending, to the first data source and the second data source, the block size.
Claim 7
Claim 7
determining, based at least in part on the block size, a plurality of blocks of data corresponding to the summation data;
determining, based at least in part on the block size, a plurality of blocks of data corresponding to the first summation data;
generating second summation data based at least in part on the plurality of blocks of data; and
generating second summation data based at least in part on the plurality of blocks of data; and
generating fixed-point summation data based at least in part on the second summation data and the number of decimal places.
generating fixed-point summation data based at least in part on the second summation data and the number of decimal places.
Claim 10
Claim 1
wherein the first encrypted input data corresponds to a first encryption technique and wherein the first encrypted noise data corresponds to a second encryption technique different from the first encryption technique.
... the first encrypted input data being encrypted based at least in part on the encryption key data ... the second encrypted input data being encrypted based at least in part on the encryption key data ... the first encrypted noise data corresponding to a first number represented in the first encrypted input data ... the second encrypted noise data corresponding to a second number represented in the second encrypted input data ...
Claim 11
Claim 1
A system comprising:
A computer-implemented method comprising:
at least one processor; and

at least one memory including instructions that, when executed by the at least one processor, cause the system to:


receiving, at a second system from the first data source, first encrypted input data ...
receive, from the first data source, first encrypted noise data;
receiving, from the first data source, first encrypted noise data ...
receive, from a second data source, second encrypted input data;
receiving, at the second system from the second data source, second encrypted input data ...
receive, from the second data source, second encrypted noise data;
receiving, from the second data source, second encrypted noise data ...
generate encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data; and
generating, by the second system, encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data ...
generate summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data.
generating, by the first system, first summation data by decrypting, based at least in part on the encryption key data, the encrypted summation data; and generating second summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the first summation data.
Claim 12
Claim 2
wherein the instructions that cause the computing system to generate the encrypted summation data comprise using a multiplication operator on the first encrypted input data and the second encrypted input data.
wherein generating the encrypted summation data comprises using a multiplication operator on the first encrypted input data and the second encrypted input data.
Claim 13
Claim 3
wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

receive, from a device associated with a model provider, a neural-network model;
receiving, from a device associated with a model provider, a neural-network model;
determine, based at least in part on the summation data, an output of the neural-network model; and
determining, based at least in part on the first summation data, an output of the neural-network model; and

determining, using a gradient descent algorithm, an updated weight of the neural-network model.
Claim 14
Claim 4
wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

determine a performance metric based at least in part on comparing the output to an expected output;
determining a performance metric based at least in part on comparing the output to an expected output;
determine that the performance metric satisfies a quality threshold; and
determining that the performance metric is greater than a quality threshold; and
based at least in part on determining that the performance metric satisfies the quality threshold, send, to a device associated with a model user, the at least one updated weight.
based at least in part on determining that the performance metric is greater than the quality threshold, sending, to a model user, the updated weight.
Claim 15
Claim 5
wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

generate a random number, wherein determining the output of the neural-network model is based at least in part on the random number; and 
generating a random number, wherein determining the output of the neural-network model is based at least in part on the random number; and
based at least in part on determining that the performance metric satisfies the quality threshold, send, to the device associated with the model user, the random number.
based at least in part on determining that the performance metric is greater than the quality threshold, sending, to a device associated with a model user, the random number.
Claim 16
Claim 6
wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

determine that unencrypted input data corresponds to a fixed-point value;
determining that unencrypted input data corresponds to a fixed-point value;

determining a number of decimal places of the fixed-point value;
determine a block size corresponding to a size of a portion of the unencrypted input data;
determining a block size corresponding to a size of a portion of the unencrypted input data;
send, to the first data source and the second data source, an indicator of the number of decimal places; and
sending, to the first data source and the second data source, the number of decimal places; and
send, to the first data source and the second data source, an indicator of the block size.
sending, to the first data source and the second data source, the block size.
Claim 17
Claim 7
wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:

determine, based at least in part on the block size, a plurality of blocks of data corresponding to the summation data;
determining, based at least in part on the block size, a plurality of blocks of data corresponding to the first summation data;
generate second summation data based at least in part on the plurality of blocks of data; and
generating second summation data based at least in part on the plurality of blocks of data; and
generate fixed-point summation data based at least in part on the second summation data and the number of decimal places.
generating fixed-point summation data based at least in part on the second summation data and the number of decimal places.
Claim 20
Claim 1
A computer-implemented method comprising:
A computer-implemented method comprising:
receiving, from a first data source, first encrypted input data corresponding to a first encryption technique;
receiving, at a second system from the first data source, first encrypted input data, the first encrypted input data being encrypted based at least in part on the encryption key data;
receiving, from the first data source, first encrypted noise data corresponding to a second encryption technique different from the first encryption technique;
receiving, from the first data source, first encrypted noise data, the first encrypted noise data corresponding to a first number represented in the first encrypted input data;
receiving, from a second data source, second encrypted input data corresponding to the first encryption technique;
receiving, at the second system from the second data source, second encrypted input data, the second encrypted input data being encrypted based at least in part on the encryption key data;

receiving, from the second data source, second encrypted noise data, the second encrypted noise data corresponding to a second number represented in the second encrypted input data;
generating encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data; and
generating, by the second system, encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data ...
generating summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data.
generating, by the first system, first summation data by decrypting, based at least in part on the encryption key data, the encrypted summation data; and generating second summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the first summation data.


Claims 1-7, 10-17, 20 of the instant application, which recite a method and a system, contain the same subject matter recited in a substantially similar manner and which are not patentably distinct from claims 1-7 of U.S. Patent No. 11,275,848 (Appl. No. 16/361,966).
First, claims 1-7, 10-17, 20 of the instant application recite substantially the same language and are directed to obvious variants of claim 1 of U.S. Patent No. 11,275,848 (Appl. No. 16/361,966). While claims 1, 11, 20 do not recite all of the limitations included in claim 1 of U.S. Patent No. 11,275,848 (Appl. No. 16/361,966), all of the limitations of claims 1, 11, 20 of the instant application are included in claim 1 of U.S. Patent No. 11,275,848 (Appl. No. 16/361,966) using substantially the same language. Further, while there are minor language choice variations between claims 1-7, 10-17, 20 of the instant application and claims 1-7 of U.S. Patent No. 11,275,848 (Appl. No. 16/361,966), the language is substantially similar and the claims are obvious variants of each other. Additionally, while claims 11-17 of the instant application comprise at least one processor and at least one memory including instructions that, when executed by the at least one processor, cause the system to perform the step of the claims, as noted above, the steps of claims 11-17 of the instant application are substantially similar 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement the method and system of claims 1-7, 10-17, 20 of the instant application using claims 1-7 of U.S. Patent No. 11,275,848 (Appl. No. 16/361,966).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: 
The limitation of generating encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing input data.
The limitation of generating summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of decrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer implemented, first data source, second data source. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites receiving ... first encrypted input data; receiving ... first encrypted noise data; receiving ... second encrypted input data; receiving ... second encrypted noise data ..., which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of computer-implemented, a first data source, a second data source and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of wherein generating the encrypted summation data comprises using a multiplication operator on the first encrypted input data and the second encrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of  using a multiplication operator.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of determining, based at least in part on the summation data, an output of the neural-network model, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of  using a neural network.
The limitation of determining, using a gradient descent algorithm, at least one updated weight of the neural-network model, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of  using gradient descent.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – device associated with a model provider. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – neural-network model. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites receiving ... a neural-network model, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a device associated with a model provider, a neural-network model and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use 

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of determining a performance metric based at least in part on comparing the output to an expected output, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user comparing values to determine a metric.
The limitation of determining that the performance metric satisfies a quality threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user comparing the metric to a predefined value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional device associated with a model user. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites based at least in part on determining that the performance metric satisfies the quality threshold, sending ... the at least one updated weight, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a device associated with a model user and sending data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of generating a random number, wherein determining the output of the neural-network model is based at least in part on the random number, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses a user randomly selecting a value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites based at least in part on determining that the performance metric satisfies the quality threshold, sending ... the random number, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of determining that unencrypted input data corresponds to a fixed-point value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user selecting how a number will be represented.
The limitation of determining a number of decimal places of the fixed-point value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user selecting how a number will be represented.
The limitation of determining a block size corresponding to a size of a portion of the unencrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user selecting how data will be allocated.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites sending ... an indicator of the number of decimal places; sending ... an indicator of the block size, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of sending data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of determining, based at least in part on the block size, a plurality of blocks of data corresponding to the summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For 
The limitation of generating second summation data based at least in part on the plurality of blocks of data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing and/or decrypting using a mathematical function.
The limitation of generating fixed-point summation data based at least in part on the second summation data and the number of decimal places, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing and/or decrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of generating second summation data by decrypting, based at least in part on the third encrypted noise data and the fourth encrypted noise data, the summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of decrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites receiving ... third encrypted noise data, the third encrypted noise data corresponding to a first random number represented in the first encrypted input data; receiving ...fourth encrypted noise data, the fourth encrypted noise data corresponding to a second random number represented in the second encrypted input data, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of receiving data amounts to no more 

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of generating ... a random number, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses a user randomly selecting a value.
The limitation of generating ... the first encrypted noise data by encrypting the random number, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of encrypting using a mathematical function.
The limitation of generating ... the first encrypted input data by encrypting a sum of the random number and input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of encrypting using a mathematical function.

Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites sending ... the first encrypted input data and the first encrypted noise data, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of sending data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 10 carries out method of claim 1 but for the recitation of additional element(s) of wherein the first encrypted input data corresponds to a first encryption technique and wherein the first encrypted noise data corresponds to a second encryption technique different from the first encryption technique.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the encryption techniques, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the encryption techniques do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: 
The limitation of generate encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing input data.
The limitation of generate summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of decrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – at least one processor, at least one memory including instructions, first data source, second data source. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites receive ... first encrypted input data; receive ... first encrypted noise data; receive ... second encrypted input data; receive ... second encrypted noise data ..., which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of at least one processor, at least one memory with instructions, a first data source, a second data source and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of wherein ... generate the encrypted summation data comprise using a multiplication operator on the first encrypted input data and the second encrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of  using a multiplication operator.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of determine, based at least in part on the summation data, an output of the neural-network model, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of  using a neural network.
The limitation of determine, using a gradient descent algorithm, at least one updated weight of the neural-network model, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of  using gradient descent.

Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – device associated with a model provider. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – neural-network model. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites receive ... a neural-network model, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a device associated with a model provider, a neural-network model and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is 

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of determine a performance metric based at least in part on comparing the output to an expected output, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses a user comparing values to determine a metric.
The limitation of determine that the performance metric satisfies a quality threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses a user comparing the metric to a predefined value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – device associated with a model user. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites based at least in part on determining that the performance metric satisfies the quality threshold, send ... the at least one updated weight, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a device associated with a model user and sending data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of generate a random number, wherein determining the output of the neural-network model is based at least in part on the random number, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses a user randomly selecting a value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites based at least in part on determining that the performance metric satisfies the quality threshold, send ... the random number, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of sending data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data 

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of determine that unencrypted input data corresponds to a fixed-point value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user selecting how a number will be represented.
The limitation of determine a number of decimal places of the fixed-point value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user selecting how a number will be represented.
The limitation of determine a block size corresponding to a size of a portion of the unencrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user selecting how data will be allocated.

Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites send ... an indicator of the number of decimal places; send ... an indicator of the block size, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of sending data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: 
The limitation of determining, based at least in part on the block size, a plurality of blocks of data corresponding to the summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user partitioning data based on a given partition size.
The limitation of generating second summation data based at least in part on the plurality of blocks of data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing and/or decrypting using a mathematical function.
The limitation of generating fixed-point summation data based at least in part on the second summation data and the number of decimal places, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing and/or decrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the 

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of generate second summation data by decrypting, based at least in part on the third encrypted noise data and the fourth encrypted noise data, the summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of decrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites receive ... third encrypted noise data, the third encrypted noise data corresponding to a first random number represented in the first encrypted input data; receive ...fourth encrypted noise data, the fourth encrypted noise data corresponding to a second random number represented in the second encrypted input data, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of receiving data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to system with a processor, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a system.
The limitation of generate ... a random number, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses a user randomly selecting a value.
The limitation of generate ... the first encrypted noise data by encrypting the random number, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of encrypting using a mathematical function.
The limitation of generate ... the first encrypted input data by encrypting a sum of the random number and input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of encrypting using a mathematical function.

Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites send ... the first encrypted input data and the first encrypted noise data, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of sending data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: 
The limitation of generating encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of summing input data.
The limitation of generating summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of decrypting using a mathematical function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer implemented, first data source, second data source. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites receiving ... first encrypted input data corresponding to a first encryption technique; receiving ... first encrypted noise data corresponding to a second encryption technique different from the first encryption technique; receiving ... second encrypted input data corresponding to the first encryption technique; receiving ... second encrypted noise data corresponding to the second encryption technique ..., which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of computer-implemented, a first data source, a second data source and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 9-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al. (U.S. Pat. No. 10,223,547 B2 – Method for Differentially Private Aggregation in a Star Topology Under a Realistic Adversarial Model, hereinafter referred to as “Rane”) in view of Acs et al. (Dream: DiffeRentially private smart Metering, hereinafter referred to as “Acs”).

Regarding claim 1, Rane teaches a computer-implemented method (Rane, col. 21:58-col. 22:40 – teaches computer implemented method) comprising: 
receiving, from a first data source, first encrypted input data (Rane, col. 11:1-17 – teaches receiving by the aggregator, from each participant [including a first data source], encrypted data); 
receiving, from the first data source, first encrypted noise data (Rane, col. 15:66- col. 16:58 – teaches the aggregator receiving encrypted noise data from each participant [including a first data source] ; see also Rane, claim 1); 
receiving, from a second data source, second encrypted input data (Rane, col. 11:1-17 – teaches receiving by the aggregator, from each participant [including a second data source], encrypted data); 
receiving, from the second data source, second encrypted noise data (Rane, col. 15:66- col. 16:58 – teaches the aggregator receiving encrypted noise data from each participant [including a second data source] ; see also Rane, claim 1); 
generating encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data (Rane, col. 11:1-17 – teaches the aggregator generating an encrypted sum of the participants’ data).

Acs teaches
generating encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data (Acs, section 6.3 – teaches aggregating the encrypted input data from each node); and 
generating summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data (Acs, section 6.3 – teaches decrypting the encrypted summation data, where the decryption is based on the noise data from each node; see also, Acs, section 6.2 – teaches encryption based on noise data for each node).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Rane with the teachings of Acs in order to collect data from multiple nodes to generate aggregated statistics while preserving privacy of each individual node and adding limited additional computation costs in the field of using encryption for secure data transmission between multiple clients and an aggregation node (Acs, Abstract – “This paper presents a new privacy-preserving smart metering system. Our scheme is private under the differential privacy model and therefore provides strong and provable guarantees. With our scheme, an (electricity) supplier can periodically collect data from smart meters and derive aggregated statistics while learning only limited information about the activities of individual households. For example, a supplier cannot tell from a user’s trace when he watched TV or turned on heating. Our scheme is simple, efficient and practical. Processing cost is very limited: smart meters only have to add noise to their data and encrypt the results with an efficient stream cipher.”).
Regarding claim 2, Rane in view of Acs teaches all of the limitations of the method of claim 1 as noted above. Rane further teaches wherein generating the encrypted summation data comprises using a multiplication operator on the first encrypted input data and the second encrypted input data (Rane, col. 11:53-62 – teaches the aggregator generating the summation data using a multiplication operator on the encrypted input data).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rane and Acs for the same reasons as disclosed in claim 1 above.

Regarding claim 9, Rane in view of Acs teaches all of the limitations of the method of claim 1 as noted above. Rane further teaches 
generating, by the first data source, a random number (Rane, col. 16:36-67 – teaches generating a random number); 
generating, by the first data source, the first encrypted noise data by encrypting the random number (Rane, col. 16:36-67 – teaches generating a random number for the noise value and encrypting the noise value with the random number; see also Rane, col. 15:66- col. 16:58 – teaches the aggregator receiving encrypted noise data from each participant); and 
generating, by the first data source, the first encrypted input data by encrypting a sum of the random number and input data (Rane, col. 16:36-67 – teaches generating a random number and summing input data and random number; see also Rane, col. 11:1-17 – teaches receiving by the aggregator, from each participant, encrypted data) 
sending, by the first data source, the first encrypted input data (Rane, col. 11:1-17 – teaches receiving by the aggregator, from each participant, encrypted data) and the first encrypted noise data (Rane, col. 15:66- col. 16:58 – teaches the aggregator receiving encrypted noise data from each participant).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rane and Acs for the same reasons as disclosed in claim 1 above.

Regarding claim 10, Rane in view of Acs teaches all of the limitations of the method of claim 1 as noted above. Rane further teaches wherein the first encrypted input data corresponds to a first encryption technique (Rane, col. 11:1-17 – teaches each participant evaluating its polynomial at m points and encrypting the resulting values using public keys of relevant participants) and wherein the first encrypted noise data corresponds to a second encryption technique different from the first encryption technique (Rane, col. 15:66- col. 16:58 – teaches encrypting noise data using a techniques different from the encryption technique for the input data; see also Rane, col. 11:1-17 for first encryption technique).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rane and Acs for the same reasons as disclosed in claim 1 above.

Regarding claim 11, it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Rane further teaches the following additional limitations:
at least one processor (Rane, col. 21:58-col. 22:40 – teaches computing device with processor); and 
at least one memory including instructions that, when executed by the at least one processor, cause the system to (Rane, col. 21:58-col. 22:40 – teaches computing device with processor, memory, instructions) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rane and Acs for the same reasons as disclosed in claim 1 above.

Regarding claim 12, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Rane in view of Acs for the reasons set forth in the rejection of claim 2.

Regarding claim 19, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Rane in view of Acs for the reasons set forth in the rejection of claim 9.

Regarding claim 20, Rane teaches a computer-implemented method (Rane, col. 21:58-col. 22:40 – teaches computer implemented method) comprising: 
receiving, from a first data source, first encrypted input data (Rane, col. 11:1-17 – teaches receiving by the aggregator, from each participant [including a first data source], encrypted data) corresponding to a first encryption technique (Rane, col. 11:1-17 – teaches each participant evaluating its polynomial at m points and encrypting the resulting values using public keys of relevant participants); 
receiving, from the first data source, first encrypted noise data (Rane, col. 15:66- col. 16:58 – teaches the aggregator receiving encrypted noise data from each participant [including a first data source]; see also Rane, claim 1) corresponding to a second encryption technique different from the first encryption technique (Rane, col. 15:66- col. 16:58 – teaches encrypting noise data using a ; 
receiving, from a second data source, second encrypted input data (Rane, col. 11:1-17 – teaches receiving by the aggregator, from each participant [including a second data source], encrypted data) corresponding to the first encryption technique (Rane, col. 11:1-17 – teaches each participant evaluating its polynomial at m points and encrypting the resulting values using public keys of relevant participants); 
receiving, from the second data source, second encrypted noise data (Rane, col. 15:66- col. 16:58 – teaches the aggregator receiving encrypted noise data from each participant [including a second data source] ; see also Rane, claim 1) corresponding to the second encryption technique (Rane, col. 15:66- col. 16:58 – teaches encrypting noise data using a techniques different from the encryption technique for the input data; see also Rane, col. 11:1-17 for first encryption technique); 
generating encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data (Rane, col. 11:1-17 – teaches the aggregator generating an encrypted sum of the participants’ data).
While Rane teaches combining, by  an aggregator, encrypted inputs from multiple data sources to generate an encrypted sum, Rane does not explicitly teach generating summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data.
Acs teaches
generating encrypted summation data corresponding to a sum of the first encrypted input data and the second encrypted input data (Acs, section 6.3 – teaches aggregating the encrypted input data from each node); and 
generating summation data by decrypting, based at least in part on the first encrypted noise data and the second encrypted noise data, the encrypted summation data (Acs, section 6.3 – teaches decrypting the encrypted summation data, where the decryption is based on the noise data from each node; see also, Acs, section 6.2 – teaches encryption based on noise data for each node).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Rane with the teachings of Acs in order to collect data from multiple nodes to generate aggregated statistics while preserving privacy of each individual node and adding limited additional computation costs in the field of using encryption for secure data transmission between multiple clients and an aggregation node (Acs, Abstract – “This paper presents a new privacy-preserving smart metering system. Our scheme is private under the differential privacy model and therefore provides strong and provable guarantees. With our scheme, an (electricity) supplier can periodically collect data from smart meters and derive aggregated statistics while learning only limited information about the activities of individual households. For example, a supplier cannot tell from a user’s trace when he watched TV or turned on heating. Our scheme is simple, efficient and practical. Processing cost is very limited: smart meters only have to add noise to their data and encrypt the results with an efficient stream cipher.”).

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rane in view of Acs and further in view of Gupta et al. (US 2017/0372201 A1 – Secure Training of Multi-Party Deep Neural Network, hereinafter referred to as “Gupta”).

Regarding claim 3, Rane in view of Acs teaches all of the limitations of the method of claim 1 as noted above. However, Rane in view of Acs does not explicitly teach receiving, from a device associated with a model provider, a neural-network model; determining, based at least in part on the summation 
Gupta teaches 
receiving, from a device associated with a model provider, a neural-network model (Gupta, ¶0059 – teaches a Bob [server] model and a topology for the plurality of Alice [client] models; Gupta, Algorithm 2 – teaches receiving, from a Random Initializer, initial parameters for the Bob and Alice models to define the neural network); 
determining, based at least in part on the summation data, an output of the neural-network model (Gupta, Algorithm 2  - teaches determining an output of the Bob network based on the input from Alice networks; see also Gupta, ¶0007 – teaches that Alice’s input can be homomorphically encrypted and noise can be added [While Gupta teaches analyzing each Alice input separately, it would be obvious that with the combination of Gupta with Rane and Acs, that encrypted input from all Alice models could be summed and decrypted in order for Bob to process the data to generate an output]); and 
determining, using a gradient descent algorithm, at least one updated weight of the neural-network model (Gupta, Algorithm 2 – teaches Bob and Alice models performing backpropagation using gradient descent to update the weights).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Rane in view of Acs with the teachings of Gupta in order to create a secure, computationally efficient multi-party neural network in the field of using encryption for secure data transmission between multiple clients and an aggregation node (Gupta, ¶0009 – “In illustrative implementations, this invention represents a technological improvement over these conventional methods: In illustrative implementations of this invention, a multi-party DNN is securely trained in a manner that avoids each of the above drawbacks. The training method of the present invention is much 

Regarding claim 13, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Rane in view of Acs and further in view of Gupta for the reasons set forth in the rejection of claim 3.

Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rane in view of Acs, further in view of Gupta and further in view of Schneider et al. (US 2018/0349740 A1 – Machine Learning Based on Homomorphic Encryption, hereinafter referred to as “Schneider”).

Regarding claim 4, Rane in view of Acs and further in view of Gupta teaches all of the limitations of the method of claim 3 as noted above. However, Gupta does not explicitly teach determining a performance metric based at least in part on comparing the output to an expected output; determining that the performance metric satisfies a quality threshold; and based at least in part on determining that the performance metric satisfies the quality threshold, sending, to a device associated with a model user, the at least one updated weight.
Schneider teaches
determining a performance metric based at least in part on comparing the output to an expected output (Schneider, ¶0094 – teaches that a secure device determines a difference between the actual correction factor and the last correction factor [difference is the performance metric]); 
determining that the performance metric satisfies a quality threshold (Schneider, ¶0094 – teaches comparing the correction factor difference to a threshold); and 
based at least in part on determining that the performance metric satisfies the quality threshold, sending, to a device associated with a model user, the at least one updated weight (Schneider, ¶¶0092-0095 – teaches iterating global updating until the correction factor difference is smaller than a threshold and then sending updated model parameters (i.e., weights) to the secure devices [clients – model users]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Rane in view of Acs and further in view of Gupta with the teachings of Schneider in order to develop secure and computationally feasible machine learning techniques executed in a cloud environment in the field of using encryption for secure data transmission between multiple clients and an aggregation node (Schneider, ¶0006 – “It is an objective of the invention to provide secure and computational feasible machine learning techniques that may be executed in a cloud computing system.”).

Regarding claim 5, Rane in view of Acs, further in view of Gupta and further in view of Schneider teaches all of the limitations of the method of claim 4 as noted above. Schneider further teaches 
generating a random number, wherein determining the output of the neural-network model is based at least in part on the random number (Schneider, ¶0091-0095 – teaches determining a correction factor based on approximations [random number], wherein the output of the model is based on the correction factor); and 
based at least in part on determining that the performance metric satisfies the quality threshold, sending, to the device associated with the model user, the random number (Schneider, ¶0093-0094 – teaches sending, based on difference between the actual correction factor and the last correction factor meeting a threshold, the correction factor to the secure device [client – model user] in order to determine a convergence factor).


Regarding claim 14, the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Rane in view of Acs, further in view of Gupta and further in view of Schneider for the reasons set forth in the rejection of claim 4.

Regarding claim 15, the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Rane in view of Acs, further in view of Gupta and further in view of Schneider for the reasons set forth in the rejection of claim 5.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rane in view of Acs, further in view of Catrina et al. (Secure Computation with Fixed-Point Numbers, hereinafter referred to as “Catrina”) and further in view of Min et al. (A Privacy-Preserving Parallel and Homomorphic Encryption Scheme, hereinafter referred to as “Min”).

Regarding claim 6, Ran in view of Acs teaches all of the limitations of the method of claim 1 as noted above. However, Rane in view of Acs does not explicitly teach determining that unencrypted input data corresponds to a fixed-point value; determining a number of decimal places of the fixed-point value; determining a block size corresponding to a size of a portion of the unencrypted input data; 
Catrina teaches 
determining that unencrypted input data corresponds to a fixed-point value (Catrina, section 1 – teaches protocols for multiparty computation with rational numbers using fixed point representation); 
determining a number of decimal places of the fixed-point value (Catrina, section 2.2 – teaches determining the number of decimal points); 
sending, to the first data source and the second data source, an indicator of the number of decimal places (Catrina, section 2.1 – teaches multiparty communication sharing the protocol, including fixed point values; see also Catrina, section 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Rane in view of Acs with the teachings of Catrina in order to develop privacy preserving secure computations using rational numbers in the field of using encryption for secure data transmission between multiple parties (Catrina, Abstract – “Secure computation is a promising approach to business problems in which several parties want to run a joint application and cannot reveal their inputs. Secure computation preserves the privacy of input data using cryptographic protocols, allowing the parties to obtain the benefits of data sharing and at the same time avoid the associated risks. These business applications need protocols that support all the primitive data types and allow secure protocol composition and efficient application development. Secure computation with rational numbers has been a challenging problem. We present in this paper a family of protocols for multiparty computation with rational numbers using fixed-point representation. This approach offers more efficient solutions for secure computation than other usual representations.”).

Min teaches
determining a block size corresponding to a size of a portion of the unencrypted input data (Min, section 5- teaches determining the block size for the input data); 
sending, to the first data source and the second data source, an indicator of the block size (Min, section 5 – teaches sending the block size to the data sources in tor to split the data into partitions).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Rane in view of Acs and further in view of Catrina with the teachings of Min in order to improve privacy preserving secure data transmissions by splitting data into blocks in the field of using encryption for secure data transmission between multiple parties (Min, Abstract – “In order to protect data privacy whilst allowing efficient access to data in multi-nodes cloud environments, a parallel homomorphic encryption (PHE) scheme is proposed based on the additive homomorphism of the Paillier encryption algorithm. In this paper we propose a PHE algorithm, in which plaintext is divided into several blocks and blocks are encrypted with a parallel mode. Experiment results demonstrate that the encryption algorithm can reach a speed-up ratio at about 7.1 in the MapReduce environment with 16 cores and 4 nodes.).

Regarding claim 16, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Ran in view of Acs, further in view of Catrina and further in view of Min for the reasons set forth in the rejection of claim 6.


Allowable Subject Matter
Claims 7-8, 17-18 would be allowable if rewritten or amended to overcome the objections and rejections under 35 U.S.C. 101 and rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                
                      
/BRIAN M SMITH/               Primary Examiner, Art Unit 2122